             Case 4:20-cv-02391-KM Document 6 Filed 03/16/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 RUSSELL LEE X VANCE,

                       Plaintiff,                  CIVIL ACTION NO. 4:20-CV-02391

        v.
                                                          (MEHALCHICK, M.J.)
 THE GOVERNMENT OF THE UNITED
 STATES OF AMERICA,

                       Defendants.



                                          ORDER

       AND NOW, this 16th day of March, 2021, in accordance with the Memorandum filed

concurrently herewith, it is hereby ORDERED that, having determined that Plaintiff’s

Complaint (Doc. 1) fails to state a claim over which the Court holds jurisdiction, Plaintiff is

hereby granted leave to file an amended complaint within 30 days of the date of this Order,

or on or before April 15, 2021.



                                                          BY THE COURT:

                                                          s/ Karoline Mehalchick
                                                          KAROLINE MEHALCHICK
                                                          United States Magistrate Judge
